

113 S1775 PCS: Victims Protection Act of 2013
U.S. Senate
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 253113th CONGRESS1st SessionS. 1775IN THE SENATE OF THE UNITED STATESNovember 21, 2013Mrs. McCaskill (for herself, Ms. Ayotte, and Mrs. Fischer) introduced the following bill; which was read the first timeDecember 9, 2013Read the second time and placed on the calendarA BILLTo improve the sexual assault prevention and response programs and activities of the Department of Defense, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Victims Protection Act of 2013.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Sexual Assault Prevention and ResponseSec. 101. Prohibition on service in the Armed Forces by individuals who have been convicted of certain sexual offenses.Sec. 102. Temporary administrative reassignment or removal of a member of the Armed Forces on active duty who is accused of committing a sexual assault or related offense.Sec. 103. Issuance of regulations applicable to the Coast Guard regarding consideration of request for permanent change of station or unit transfer by victim of sexual assault.Sec. 104. Inclusion and command review of information on sexual-related offenses in personnel service records of members of the Armed Forces.Sec. 105. Enhanced responsibilities of Sexual Assault Prevention and Response Office for Department of Defense sexual assault prevention and response program.Sec. 106. Comprehensive review of adequacy of training for members of the Armed Forces on sexual assault prevention and response.Sec. 107. Availability of Sexual Assault Response Coordinators for members of the National Guard and the Reserves.Sec. 108. Retention of certain forms in connection with Restricted Reports and Unrestricted Reports on sexual assault involving members of the Armed Forces.Sec. 109. Special Victims' Counsel for victims of sexual assault committed by members of the Armed Forces.Sec. 110. Sense of Congress on commanding officer responsibility for command climate free of retaliation.Sec. 111. Commanding officer action on reports on sexual offenses involving members of the Armed Forces.Sec. 112. Department of Defense Inspector General investigation of allegations of retaliatory personnel actions taken in response to making protected communications regarding sexual assault.Sec. 113. Advancement of submittal deadline for report of independent panel on assessment of military response systems to sexual assault.Sec. 114. Assessment of clemency in the military justice system and of database of alleged offenders of sexual assault as additional duties of independent panel on review and assessment of systems to respond to sexual assault cases.Sec. 115. Assessment of provisions and proposed provisions of law on sexual assault prevention and response as additional duties of independent panels for review and assessment of Uniform Code of Military Justice and judicial proceedings of sexual assault cases.Sec. 116. Assessment of compensation and restitution of victims of offenses under the Uniform Code of Military Justice as additional duty of independent panel on review and assessment of judicial proceedings of sexual assault cases.Sec. 117. Additional enhancements of military department actions on sexual assault prevention and response.Sec. 118. Applicability of sexual assault prevention and response and related military justice enhancements to military service academies.Sec. 119. Collaboration between the Department of Defense and the Department of Justice in efforts to prevent and respond to sexual assault.Sec. 120. Sense of Senate on independent panel on review and assessment on response systems to sexual assault crimes.TITLE II—Related Military Justice MattersSec. 201. Elimination of five-year statute of limitations on trial by court-martial for additional offenses involving sex-related crimes.Sec. 202. Review of decisions not to refer charges of certain sexual offenses to trial by court-martial.Sec. 203. Defense counsel interview of complaining witnesses in presence of trial counsel or outside counsel.Sec. 204. Mandatory discharge or dismissal for certain sex-related offenses under the Uniform Code of Military Justice and trial of such offenses by general courts-martial.Sec. 205. Limitation on authority of convening authority to modify findings of a court-martial.Sec. 206. Participation by complaining witnesses in clemency phase of courts-martial process.Sec. 207. Secretary of Defense report on modifications to the Uniform Code of Military Justice to prohibit sexual acts and contacts between military instructors and trainees.Sec. 208. Sense of Senate on disposition of charges involving certain sexual misconduct offenses under the Uniform Code of Military Justice through courts-martial.Sec. 209. Sense of Senate on the discharge in lieu of court-martial of members of the Armed Forces who commit sexual-related offenses.TITLE III—Other Military Justice and Legal MattersSec. 301. Prohibition of retaliation against members of the Armed Forces for reporting a criminal offense.Sec. 302. Extension of crime victims' rights to victims of offenses under the Uniform Code of Military Justice.Sec. 303. Modification of Manual for Courts-Martial to eliminate factor relating to character and military service of the accused in rule on initial disposition of offenses.Sec. 304. Preliminary hearings on alleged offenses under the Uniform Code of Military Justice.ISexual
		Assault Prevention and Response101.Prohibition on
		service in the Armed Forces by individuals who have been convicted of certain
		sexual offenses(a)Prohibition(1)In
		generalChapter 37 of title 10, United States Code, is amended
		adding at the end the following new section:657.Prohibition on
		  service in the armed forces by individuals convicted of certain sexual
		  offenses(a)Prohibition on
		  commissioning or enlistmentA person who has been convicted of an
		  offense specified in subsection (b) under Federal or State law may not be
		  processed for commissioning or permitted to enlist in the armed forces.(b)Covered
		  offensesAn offense specified in this subsection is any felony
		  offense as follows:(1)Rape or sexual
		  assault.(2)Forcible
		  sodomy.(3)Incest.(4)An
		  attempt to commit an offense specified in paragraph (1) through (3), as
		  punishable under applicable Federal or State
		  law..(2)Clerical
		amendmentThe table of sections at the beginning of chapter 37 of
		such title is amended by adding at the end the following new item:657. Prohibition on service in the armed forces by individuals
		  convicted of certain sexual
		  offenses..(b)Repeal of
		superseded prohibitionSection 523 of the National Defense
		Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1723; 10
		U.S.C. 504 note) is repealed.102.Temporary
		administrative reassignment or removal of a member of the Armed Forces on
		active duty who is accused of committing a sexual assault or related
		offense(a)In
		generalChapter 39 of title 10, United States Code, is amended by
		inserting after section 673 the following new section:674.Temporary
		  administrative reassignment or removal of a member on active duty accused of
		  committing a sexual assault or related offense(a)Guidance for
		  timely consideration and actionThe Secretary concerned may
		  provide guidance, within guidelines provided by the Secretary of Defense, for
		  commanders regarding their authority to make a timely determination, and to
		  take action, regarding whether a member of the armed forces serving on active
		  duty who is alleged to have committed an offense under section 920, 920a, 920b,
		  920c, or 925 of this title (article 120, 120a, 120b, 120c, or 125 of the
		  Uniform Code of Military Justice) or an attempt to commit such an offense as
		  punishable under section 880 of this title (article 80 of the Uniform Code of
		  Military Justice) should be temporarily reassigned or removed from a position
		  of authority or from an assignment, not as a punitive measure, but solely for
		  the purpose of maintaining good order and discipline within the member's
		  unit.(b)Time for
		  determinationA determination described in subsection (a) may be
		  made at any time afer receipt of notification of an unrestricted report of a
		  sexual assault or other sex-related offense that identifies the member as an
		  alleged
		  perpetrator..(b)Clerical
		amendmentThe table of sections at the beginning of chapter 39 of
		such title is amended by inserting after the item relating to section 673 the
		following new item:674. Temporary administrative reassignment or removal of a
		  member on active duty accused of committing a sexual assault or related
		  offense..(c)Additional
		training requirement for commandersThe Secretary of Defense
		shall provide for inclusion of information and discussion regarding the
		availability and use of the authority described by section 674 of title 10,
		United States Code, as added by subsection (a), as part of the training for new
		and prospective commanders at all levels of command required by section 585(b)
		of the National Defense Authorization Act for Fiscal Year 2012 (Public Law
		112–81; 10 U.S.C. 1561 note).103.Issuance of
		regulations applicable to the Coast Guard regarding consideration of request
		for permanent change of station or unit transfer by victim of sexual
		assaultSection 673(b) of
		title 10, United States Code, is amended by striking The Secretaries of
		the military departments and inserting The Secretary
		concerned.104.Inclusion and
		command review of information on sexual-related offenses in personnel service
		records of members of the Armed Forces(a)Information on
		substantiated reports on sexual-Related offenses(1)In
		generalIf a complaint of a sexual-related offense is made
		against a member of the Armed Forces and the complaint is substantiated and the
		member is convicted by court-martial or receives non-judicial punishment or
		administrative action for such sexual-related offense, a notation to that
		effect shall be placed in the personnel service record of the member,
		regardless of the member's grade.(2)PurposeThe
		purpose of the inclusion of information in personnel service records under
		paragraph (1) is to alert commanders to the members of their command who have
		received courts-martial conviction, non-judicial punishment, or administrative
		action for sexual-related offenses in order to reduce the likelihood that
		repeat offenses will escape the notice of commanders.(b)Limitation on
		placementA notation under subsection (a) may not be placed in
		the restricted section of the personnel service record of a member.(c)ConstructionNothing
		in subsection (a) or (b) may be construed to prohibit or limit the capacity of
		a member of the Armed Forces to challenge or appeal the placement of a
		notation, or location of placement of a notation, in the member's personnel
		service record in accordance with procedures otherwise applicable to such
		challenges or appeals.(d)Substantiated
		complaintsFor purposes of implementing this section, the
		Secretary of Defense shall use the definition of substantiated developed for
		purposes of the annual report on sexual assaults involving members of the Armed
		Forces prepared under section 1631 of the Ike Skelton National Defense
		Authorization Act for Fiscal Year 2011 (10 U.S.C. 1561 note).(e)Command review
		of history of sexual-Related offenses of members upon assignment or transfer to
		new unit(1)Review
		requiredUnder uniform
		regulations prescribed by the Secretary of Defense, the commanding officer of a
		facility, installation, or unit to which a member of the Armed Forces described
		in paragraph (2) is permanently assigned or transferred shall review the
		history of substantiated sexual offenses of the member in order to familiarize
		such officer with such history of the member.(2)Covered
		membersA member of the Armed Forces described in this paragraph
		is a member of the Armed Forces who, at the time of assignment or transfer as
		described in paragraph (1), has a history of one or more substantiated sexual
		offenses as documented in the personnel service record of such member or such
		other records or files as the Secretary shall specify in the regulations
		prescribed under paragraph (1).105.Enhanced
		responsibilities of Sexual Assault Prevention and Response Office for
		Department of Defense sexual assault prevention and response program(a)In
		generalSection 1611(b) of the Ike Skelton National Defense
		Authorization Act for Fiscal Year 2011 (10 U.S.C. 1561 note) is amended by
		striking shall— and all that follows and inserting “shall do the
		following:(1)Oversee
		  development and implementation of the comprehensive policy for the Department
		  of Defense sexual assault prevention and response program, including guidance
		  and assistance for the military departments in addressing matters relating to
		  sexual assault prevention and response.(2)Serve as the
		  single point of authority, accountability, and oversight for the sexual assault
		  prevention and response program.(3)Undertake
		  responsibility for the oversight of the implementation of the sexual assault
		  prevention and response program by the Armed Forces.(4)Collect and
		  maintain data of the military departments on sexual assault in accordance with
		  section 1615.(5)Provide oversight
		  to ensure that the military departments maintain documents relating to the
		  following:(A)Allegations and
		  complaints of sexual assault involving members of the Armed Forces.(B)Courts-martial or
		  trials of members of the Armed Forces for offenses relating to sexual
		  assault.(6)Act as liaison
		  between the Department of Defense and other Federal and State agencies on
		  programs and efforts relating to sexual assault prevention and response.(7)Oversee
		  development of strategic program guidance and joint planning objectives for
		  resources in support of the sexual assault prevention and response program, and
		  make recommendations on modifications to policy, law, and regulations needed to
		  ensure the continuing availability of such resources.(8)Provide to the
		  Secretary of Veterans Affairs any records or documents on sexual assault in the
		  Armed Forces, including restricted reports with the approval of the individuals
		  who filed such reports, that are required by the Secretary for purposes of the
		  administration of the laws administered by the
		  Secretary..(b)Collection and
		maintenance of dataSubtitle A of title XVI of such Act (10
		U.S.C. 1561 note) is amended by adding at the end the following new
		section:1615.Collection
		  and maintenance of data of military departments on sexual assault prevention
		  and responseIn carrying out
		  the requirements of section 1611(b)(4), the Director of the Sexual Assault
		  Prevention and Response Office shall do the following:(1)Collect from each
		  military department on a quarterly and annual basis data of such military
		  department on sexual assaults involving members of the Armed Forces in a manner
		  consistent with the policy and procedures developed pursuant to section 586 of
		  the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 1561
		  note) that protect the privacy of individuals named in records and the status
		  of records.(2)Maintain data
		  collected from the military departments under paragraph (1).(3)Assemble from the
		  data collected and maintained under this section quarterly and annual reports
		  on the involvement of members of the Armed Forces in incidents of sexual
		  assault.(4)Develop metrics
		  to measure the effectiveness of, and compliance with, training and awareness
		  objectives of the military departments on sexual assault prevention and
		  response.(5)Establish
		  categories of information to be provided by the military departments in
		  connection with reports on sexual assault prevention and response, including,
		  but not limited to, the annual reports required by section 1631, and ensure
		  that the submittals of the military departments for purposes of such reports
		  include data within such
		  categories..(c)Element on unit
		of accused and victim in case synopses in annual report on sexual
		assaults(1)In
		generalSection 1631(f) of such Act (10 U.S.C. 1561 note) is
		amended—(A)by redesignating
		paragraphs (5) and (6) as paragraphs (6) and (7), respectively; and(B)by inserting
		after paragraph (4) the following new paragraph (5):(5)The case synopsis
		  shall indicate the unit of each member of the Armed Forces accused of
		  committing a sexual assault and the unit of each member of the Armed Forces who
		  is a victim of sexual
		  assault..(2)Application of
		amendmentsThe amendments made by paragraph (1) shall apply
		beginning with the report regarding sexual assaults involving members of the
		Armed Forces required to be submitted by March 1, 2014, under section 1631 of
		the Ike Skelton National Defense Authorization Act for Fiscal Year 2011.106.Comprehensive
		review of adequacy of training for members of the Armed Forces on sexual
		assault prevention and response(a)Comprehensive
		review required(1)In
		generalThe Secretary of Defense shall carry out a review of the
		adequacy of the training provided members of the Armed Forces on sexual assault
		prevention and response.(2)Responsive
		actionUpon completion of the review under paragraph (1), the
		Secretary shall prescribe in regulations such modifications of the training
		provided members of the Armed Forces on sexual assault prevention and response
		as the Secretary considers appropriate to address any inadequacies in such
		training identified during the review.(b)Review of
		personnel responsible for sexual assault prevention and response
		activities(1)Review of
		personnelThe Secretary shall carry out a review of the adequacy
		of the training, qualifications, and experience of each member of the Armed
		Forces and civilian employee of the Department of Defense who is assigned to a
		position that includes responsibility for sexual assault prevention and
		response within the Armed Forces for the discharge of such
		responsibility.(2)Assessment of
		certain elements of prevention and response programIn carrying
		out the review under paragraph (1), the Secretary shall also conduct an
		assessment of the adequacy of the training and certifications required for
		certain such personnel by section 584 of the National Defense Authorization Act
		for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1433; 10 U.S.C. 1561
		note).(3)Responsive
		personnel actionsIf as a result of the review under paragraph
		(1) the Secretary determines that any member or civilian employee described in
		that paragraph does not have the training, qualifications, or experience
		required to discharge the responsibility referred to in that paragraph, the
		Secretary shall take appropriate responsive actions, including—(A)re-training or
		re-certification of such member or civilian employee; or(B)reassigning such
		member or civilian employee to duties other than sexual assault prevention and
		response and replacing such member or civilian with a member or civilian
		employee qualified to discharge such responsibility.(4)Responsive
		actions regarding program elementsUpon completion of the review
		under paragraph (1), the Secretary shall prescribe in regulations the
		following:(A)Appropriate
		minimum levels of training, qualifications, and experience for members of the
		Armed Forces and civilian personnel of the Department for the discharge of
		responsibilities for sexual assault prevention and response within the Armed
		Forces.(B)Such requirements
		for improvements in the training provided to members and civilian employees
		referred to in subparagraph (A) as the Secretary considers appropriate,
		including improvements to the training and certifications referred to in
		paragraph (2), in order to ensure that such members and civilian employees are
		properly trained and certified to discharge responsibilities for sexual assault
		prevention and response within the Armed Forces.(C)Such requirements
		for improvements in the processes used to select and assign personnel to sexual
		assault prevention and response billets as the Secretary considers appropriate
		to ensure that the highest caliber candidates are selected and assigned to such
		billets.(5)Report
		requiredNot later than 120 days after the date of the enactment
		of this Act, the Secretary shall submit to the Committees on Armed Services of
		the Senate and the House of Representatives a report setting forth the
		following:(A)The findings and
		responsive action taken based on review under paragraph (1).(B)Recommendations
		of the Secretary for such legislative action as the Secretary considers
		appropriate—(i)to improve
		training provided members of the Armed Forces on sexual assault and prevention;
		and(ii)to ensure that
		sexual assault prevention and response positions are considered career
		enhancing assignments.107.Availability
		of Sexual Assault Response Coordinators for members of the National Guard and
		the ReservesSection 584(a) of
		the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81;
		125 Stat. 1433; 10 U.S.C. 1561 note) is amended—(1)by
		redesignating paragraph (2) as paragraph (3); and(2)by
		inserting after paragraph (1) the following new paragraph (2):(2)Availability
		  for members of the National Guard and ReservesThe Secretary of
		  the military department concerned shall ensure that each member of the National
		  Guard or Reserve who—(A)is the victim of
		  a sexual assault during the performance of duties as a member of the National
		  Guard or Reserve; or(B)is the victim of
		  a sexual assault committed by a member of the National Guard or
		  Reserves,has access to
		  a Sexual Assault Response Coordinator not later than two business days
		  following the date of such member's request for assistance from a Sexual
		  Assault Response
		  Coordinator..108.Retention of certain
		forms in connection with Restricted Reports and Unrestricted Reports on sexual
		assault involving members of the Armed Forces(a)Requirement for
		retentionSubsection (a) of section 577 of the National Defense
		Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1762; 10
		U.S.C. 1561 note) is amended—(1)by
		striking At the request of a member of the Armed Forces who files a
		Restricted Report on an incident of sexual assault involving the member, the
		Secretary of Defense shall and inserting The Secretary of
		Defense shall; and(2)by
		striking the Restricted Report and inserting a Restricted
		Report or Unrestricted Report on an incident of sexual assault involving a
		member of the Armed Forces.(b)Conforming
		amendmentThe heading of such section is amended to read as
		follows:577.Retention of
		  certain forms in connection with Restricted Reports and Unrestricted Reports on
		  sexual assault involving members of the Armed
		  Forces.109.Special
		Victims' Counsel for victims of sexual assault committed by members of the
		Armed Forces(a)Special
		Victims' Counsel for certain victims of sexual assault committed by members of
		the Armed Forces(1)In
		generalNot later than 180 days after the date of the enactment
		of this Act, the Secretaries of the military departments shall each implement a
		program on the provision of a Special Victims' Counsel to members of the Armed
		Forces, and dependents of members, who are victims of a sexual assault
		committed by a member of the Armed Forces.(2)QualificationAn
		individual may not be designated as a Special Victims' Counsel under this
		subsection unless the individual is—(A)a
		judge advocate who is a graduate of an accredited law school or is a member of
		the bar of a Federal court or the highest court of a State; and(B)certified as
		competent to be designated as a Special Victims' Counsel by the Judge Advocate
		General of the Armed Force of which the individual is a member.(3)Duties(A)In
		generalSubject to subparagraph (C), the duties of a Special
		Victims' Counsel shall include the provision of legal advice and assistance to
		a victim described in paragraph (1) in connection with criminal and civil legal
		matters related to the sexual assault committed against the victim, including
		the following:(i)Legal
		advice and assistance regarding any potential criminal liability of the
		victim.(ii)Legal
		advice and assistance regarding the victim’s responsibility to testify, and
		other duties to the court.(iii)Legal
		advice regarding the potential for civil litigation against other parties
		(other than the Department of Defense).(iv)Legal
		advice regarding any proceedings of the military justice process which the
		victim may observe.(v)Legal
		advice and assistance regarding any proceeding of the military justice process
		in which the victim may participate as a witness or other party.(vi)Legal
		advice and assistance regarding available military or civilian restraining or
		protective orders.(vii)Legal
		advice and assistance regarding available military and veteran benefits.(viii)Legal
		assistance in personal civil legal matters in connection with the sexual
		assault in accordance with section 1044 of title 10, United States Code.(ix)Such
		other legal advice and assistance as the Secretary of the military department
		concerned shall specify for purposes of the program implemented under this
		subsection.(B)Nature of
		relationshipThe relationship between a Special Victims' Counsel
		and a victim in the provision of legal advice and assistance shall be the
		relationship between an attorney and client.(b)Assistance and
		reporting(1)AssistanceSection
		1565b of title 10, United States Code, is amended—(A)by redesignating
		subsection (b) as subsection (c); and(B)by inserting
		after subsection (a) the following new subsection (b):(b)Availability of
		  Special Victims' Counsel for victims of sexual assault committed by members of
		  the Armed Forces(1)A member of the armed
		  forces, or a dependent of a member, who is the victim of a sexual assault
		  described in paragraph (2) may be provided assistance by a Special Victims'
		  Counsel.(2)A sexual assault described in this
		  paragraph is any offense if alleged to have been committed by a member of the
		  armed forces as follows:(A)Rape or sexual assault under section
		  920 of this title (article 120 of the Uniform Code of Military Justice).(B)An attempt to commit an offense
		  specified in subparagraph (A) as punishable under section 880 of this title
		  (article 80 of the Uniform Code of Military Justice).(3)A member of the armed forces or
		  dependent who is the victim of sexual assault described in paragraph (2) shall
		  be informed of the availability of assistance under paragraph (1) as soon as
		  the member or dependent seeks assistance from a Sexual Assault Response
		  Coordinator, a Sexual Assault Victim Advocate, a military criminal
		  investigator, a victim/witness liaison, a trial counsel, health care providers,
		  or any other personnel designated by the Secretary of the military department
		  concerned for purposes of this paragraph. The member or dependent shall also be
		  informed that the assistance of a Special Victims' Counsel under paragraph (1)
		  is optional and may be declined, in whole or in part, at any time.(4)Assistance of a Special Victims'
		  Counsel under paragraph (1) shall be available to a member or dependent
		  regardless of whether the member or dependent elects unrestricted or restricted
		  (confidential) reporting of the sexual
		  assault..(2)ReportingSubsection
		(c) of such section, as redesignated by paragraph (1)(A) of this subsection, is
		further amended in paragraph (2)—(A)by redesignating
		subparagraph (C) as subparagraph (D); and(B)by inserting
		after subparagraph (B) the following new subparagraph (C):(C)A Special Victims'
		  Counsel..(c)Conforming
		amendments to authority on SARC, SAVA, and related
		assistanceSubsection (a) of such section is amended—(1)in
		paragraph (1), by striking may and inserting shall, upon
		request,; and(2)in
		paragraph (2)—(A)by inserting
		a Special Victims' Counsel, after a Sexual Assault Victim
		Advocate,; and(B)by striking
		or a trial counsel and inserting a trial counsel, health
		care providers, or any other personnel designated by the Secretary of the
		military department concerned for purposes of this paragraph.(d)Conforming and
		clerical amendments(1)Heading
		amendmentThe heading of such section is amended to read as
		follows:1565b.Victims of
		  sexual assault: access to legal assistance and services of Sexual Assault
		  Coordinators, Sexual Assault Victim Advocates, and Special Victims'
		  Counsels.(2)Table of
		sectionsThe table of sections at the beginning of chapter 80 of
		such title is amended by striking the item relating to section 1565b and
		inserting the following new item:1565b. Victims of sexual assault: access to legal assistance
		  and services of Sexual Assault Coordinators, Sexual Assault Victim Advocates,
		  and Special Victims'
		  Counsels..110.Sense of
		Congress on commanding officer responsibility for command climate free of
		retaliationIt is the sense of
		Congress that—(1)commanding
		officers are responsible for establishing a command climate in which sexual
		assault allegations are properly managed and fairly evaluated and a victim can
		report criminal activity, including sexual assault, without fear of
		retaliation, including ostracism and group pressure from other members of the
		command;(2)the
		failure of commanding officers to maintain such a command climate is an
		appropriate basis for relief from their command positions; and(3)senior officers
		should evaluate subordinate commanding officers on their performance in
		establishing a command climate as described in paragraph (1) during the regular
		periodic counseling and performance appraisal process prescribed by the Armed
		Force concerned for inclusion in the systems of records maintained and used for
		assignment and promotion selection boards.111.Commanding
		officer action on reports on sexual offenses involving members of the Armed
		Forces(a)Immediate
		action requiredA commanding officer who receives a report of a
		sexual-related offense involving a member of the Armed Forces in the chain of
		command of such officer shall act upon the report in accordance with subsection
		(b) immediately after receipt of the report by the commanding officer.(b)Action
		requiredThe action required by this subsection with respect to a
		report described in subsection (a) is the referral of the report to the
		military criminal investigation organization with responsibility for
		investigating that offense of the military department concerned or such other
		investigation service of the military department concerned as the Secretary of
		the military department concerned may specify for purposes of this
		section.112.Department of
		Defense Inspector General investigation of allegations of retaliatory personnel
		actions taken in response to making protected communications regarding sexual
		assaultSection 1034(c)(2)(A)
		of title 10, United States Code, is amended by striking sexual
		harassment or and inserting rape, sexual assault, or other
		sexual misconduct in violation of sections 920 through 920c of this title
		(articles 120 through 120c of the Uniform Code of Military Justice), sexual
		harassment, or.113.Advancement of
		submittal deadline for report of independent panel on assessment of military
		response systems to sexual assaultSection 576(c)(1)(B) of the National Defense
		Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1759) is
		amended by striking Eighteen months and inserting Twelve
		months.114.Assessment of
		clemency in the military justice system and of database of alleged offenders of
		sexual assault as additional duties of independent panel on review and
		assessment of systems to respond to sexual assault casesParagraph (1) of Section 576(d) of the
		National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239;
		126 Stat. 1760) is amended—(1)in
		subparagraph (B), by adding at the end the following new sentence: The
		comparison shall also include an assessment of the opportunities for clemency
		provided in the military and civilian systems, the appropriateness of clemency
		proceedings in the military system, the manner in which clemency is used in the
		military system, and whether clemency in the military justice system could be
		reserved until the end of the military appeals process.;(2)by
		redesignating subparagraph (I) as subparagraph (J); and(3)by
		inserting after subparagraph (H) the following new subparagraph (I):(I)An assessment of
		  the means by which the name, if known, and other necessary identifying
		  information of an alleged offender that is collected as part of a restricted
		  report of a sexual assault could be compiled into a protected, searchable
		  database accessible only to military criminal investigators, Sexual Assault
		  Response Coordinators, or other appropriate personnel only for the purposes of
		  identifying individuals who are subjects of multiple accusations of sexual
		  assault and encouraging victims to make an unrestricted report of sexual
		  assault in those cases in order to facilitate increased prosecutions,
		  particularly of serial offenders. The assessment should include an evaluation
		  of the appropriate content to be included in the database, as well as the best
		  means to maintain the privacy of those making a restricted
		  report..115.Assessment of
		provisions and proposed provisions of law on sexual assault prevention and
		response as additional duties of independent panels for review and assessment
		of Uniform Code of Military Justice and judicial proceedings of sexual assault
		cases(a)Assessment as
		additional duties of panel on response systems to sexual assault
		crimesParagraph (1) of section 576(d) of the National Defense
		Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1760), as
		amended by section 114 of this Act, is further amended—(1)by
		redesignating subparagraph (J) as subparagraph (L); and(2)by
		inserting after subparagraph (I) the following new subparagraphs:(J)An assessment of
		  the effectiveness of the provisions of law on sexual assault prevention and
		  response in the Victims Protection Act of 2013,
		  including the provisions establishing or amending requirements and authorities
		  relating to sexual assault prevention and response.(K)An assessment of
		  the potential effectiveness of the provisions of law on sexual assault
		  prevention and response offered by Senators who are members of the Committee on
		  Armed of the Senate in the markup by the Committee of the Bill to enact the
		  National Defense Authorization Act for Fiscal Year 2014, and not adopted by the
		  Committee during that markup for that Bill, including the provisions seeking to
		  establish or amend requirements and authorities relating to sexual assault
		  prevention and
		  response..(b)Assessment as
		additional duties of panel on judicial proceedingsParagraph (2)
		of such section is amended—(1)by
		redesignating subparagraph (J) as subparagraph (L); and(2)by
		inserting after subparagraph (I) the following new subparagraphs:(J)Monitor and
		  assess the implementation of the provisions of law on judicial proceedings in
		  connection with sexual assault in the Victims Protection Act of 2013, including provisions amending chapter 47 of title 10, United
		  States Code (the Uniform Code of Military Justice), and provisions establishing
		  or amending other requirements and authorities relating to such judicial
		  proceedings.(K)Assess the potential effectiveness of the
		  provisions of law on judicial proceedings on sexual assault offered by Senators
		  who are members of the Committee on Armed of the Senate in the markup by the
		  Committee of the Bill to enact the National Defense Authorization Act for
		  Fiscal Year 2014, and not adopted by the Committee during that markup for that
		  Bill, including provisions seeking to amend chapter 47 of title 10, United
		  States Code (the Uniform Code of Military Justice), and provisions seeking to
		  establish or amend other requirements and authorities relating to such judicial
		  proceedings..(c)Transmittal of
		provisions offered but not adoptedThe Chairman and Ranking
		Member of the Committee on Armed Services of the Senate shall jointly transmit
		to the independent panels established pursuant to paragraphs (1) and (2) of
		section 576(a) of the National Defense Authorization Act for Fiscal Year 2013
		(126 Stat. 1758) the applicable provisions of law offered by Senators who are
		members of the Committee on Armed of the Senate in the markup by the Committee
		of the Bill to enact the National Defense Authorization Act for Fiscal Year 2014, and not adopted by the Committee during that
		markup for that Bill, for purposes of the discharge by such panels of the
		additional duties arising under the amendments made by subsections (a) and
		(b).116.Assessment of
		compensation and restitution of victims of offenses under the Uniform Code of
		Military Justice as additional duty of independent panel on review and
		assessment of judicial proceedings of sexual assault casesParagraph (2) of section 576(d) of the
		National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239;
		126 Stat. 1761), as amended by section 115(b) of this Act, is further
		amended—(1)by
		redesignating subparagraph (L) as subparagraph (M); and(2)by
		inserting after subparagraph (K) the following new subparagraph (L):(L)Assess the
		  adequacy of the provision of compensation and restitution for victims of
		  offenses under chapter 47, of title 10, United States Code (the Uniform Code of
		  Military Justice), and develop recommendations on expanding such compensation
		  and restitution, including consideration of the options as follows:(i)Providing the
		  forfeited wages of incarcerated members of the Armed Forces to victims of
		  offenses as compensation.(ii)Including bodily
		  harm among the injuries meriting compensation for redress under section 939 of
		  title 10, United States Code (article 139 of the Uniform Code of Military
		  Justice).(iii)Requiring
		  restitution by members of the Armed Forces to victims of their offenses upon
		  the direction of a
		  court-martial..117.Additional
		enhancements of military department actions on sexual assault prevention and
		response(a)Additional duty
		of Special Victims' CounselIn addition to the duties specified
		in section 109(a)(3), a Special Victims’ Counsel designated under section 539
		shall provide advice to victims of sexual assault on the advantages and
		disadvantages of prosecution of the offense concerned by court-martial or by a
		civilian court with jurisdiction over the offense before such victims express
		their preference as to the prosecution of the offense under subsection
		(b).(b)Consultation
		with victims regarding preference in prosecution of certain sexual
		offenses(1)In
		generalThe Secretaries of the military departments shall each
		establish a process to ensure consultation with the victim of a covered sexual
		offense that occurs in the United States with respect to the victim's
		preference as to whether the offense should be prosecuted by court-martial or
		by a civilian court with jurisdiction over the offense.(2)Weight afforded
		preferenceThe preference expressed by a victim under paragraph
		(1) with respect to the prosecution of an offense, while not binding, should be
		afforded great weight in the determination whether to prosecute the offense by
		court-martial or by a civilian court.(3)Notice to
		victim of lack of civilian criminal prosecution after preference for such
		prosecutionIn the event a victim expresses a preference under
		paragraph (1) in favor of prosecution of an offence by civilian court and the
		civilian authorities determine to decline prosecution, or defer to prosecution
		by court-martial, the victim shall be promptly notified of that
		determination.(c)Performance
		appraisals of members of the Armed Forces(1)Appraisals of
		all members on compliance with sexual assault prevention and response
		programsThe Secretaries of the military departments shall each
		ensure that the written performance appraisals of members of the Armed Forces
		(whether officers or enlisted members) under the jurisdiction of such Secretary
		include an assessment of the extent to which each such member supports the sexual assault
		prevention and response program of the Armed Force concerned.(2)Performance
		appraisals of commanding officersThe Secretaries of the military
		departments shall each ensure that the performance appraisals of commanding
		officers under the jurisdiction of such Secretary indicate the extent to which each such
		commanding officer has or has not established a command climate in which—(A)allegations of
		sexual assault are properly managed and fairly evaluated; and(B)a
		victim can report criminal activity, including sexual assault, without fear of
		retaliation, including ostracism and group pressure from other members of the
		command.(d)Command climate
		assessments following incidents of certain sexual offenses(1)Assessments
		requiredThe Secretaries of the military departments shall each
		establish a process whereby a command climate assessment is performed following
		an incident involving a covered sexual offense for each of the command of the
		accused and the command of the victim. If the accused and the victim are within
		the same command, only a single climate assessment is required. The process
		shall ensure the timely completion of command climate assessments for provision
		to military criminal investigation organizations and commanders pursuant to
		paragraph (2).(2)Provision to
		military criminal investigation organizations and commandersA
		command climate assessment performed pursuant to paragraph (1) shall be
		provided to the following:(A)The military
		criminal investigation organization conducting the investigation of the offense
		concerned.(B)The commander
		next higher in the chain of command of the command covered by the climate
		assessment.(e)Confidential
		review of characterization of terms of discharge of victims of sexual
		offenses(1)In
		generalThe Secretaries of the military departments shall each
		establish a confidential process, through boards for the correction of military
		records of the military department concerned, by which an individual who was
		the victim of a covered sexual offense during service in the Armed Forces may
		challenge, on the basis of being the victim of such an offense, the terms or
		characterization of the individual's discharge or separation from the Armed
		Forces.(2)Consideration
		of individual experiences in connection with offensesIn deciding
		whether to modify the terms or characterization of an individual's discharge or
		separation pursuant to the process required by paragraph (1), the Secretary of
		the military department concerned shall instruct boards to give due
		consideration to the psychological and physical aspects of the individual’s
		experience in connection with the offense concerned, and to what bearing such
		experience may have had on the circumstances surrounding the individual's
		discharge or separation from the Armed Forces.(3)Preservation of
		confidentialityDocuments considered and decisions rendered
		pursuant to the process required by paragraph (1) shall not be made available
		to the public, except with the consent of the individual concerned.(f)Covered sexual
		offense definedIn subsections (a) through (e), the term
		covered sexual offense means any of the following:(1)Rape
		or sexual assault under subsection (a) or (b) of section 920 of title 10,
		United States Code (article 120 of the Uniform Code of Military
		Justice).(2)Forcible sodomy
		under section 925 of title 10, United States Code (article 125 of the Uniform
		Code of Military Justice).(3)An
		attempt to commit an offense specified in paragraph (1) or (2) as punishable
		under section 880 of title 10, United States Code (article 80 of the Uniform
		Code of Military Justice).(g)Modification of
		Military Rules of Evidence relating to admissibility of general military
		character toward probability of innocenceNot later than 180 days
		after the date of the enactment of this Act, Rule 404(a) of the Military Rules
		of Evidence shall be modified to clarify that the general military character of
		an accused is not admissible for the purpose of showing the probability of
		innocence of the accused, except that evidence of a trait of the military
		character of an accused may be offered in evidence by the accused when that
		trait is relevant to an element of an offense for which the accused has been
		charged.118.Applicability
		of sexual assault prevention and response and related military justice
		enhancements to military service academies(a)Military
		service academiesThe
		Secretary of the military department concerned shall ensure that the provisions
		of this title, and the amendments made by this title, apply to the United
		States Military Academy, the Naval Academy, and the Air Force Academy, as
		applicable.(b)Coast Guard
		AcademyThe Secretary of Homeland Security shall ensure that the
		provisions of this Act, and the amendments made by this Act, apply to
		the Coast Guard Academy.119.Collaboration between the Department of Defense and the Department of Justice in efforts to prevent and respond to sexual assault(a)Strategic framework on collaboration requiredNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense and the Attorney General shall jointly develop a strategic framework for ongoing collaboration between the Department of Defense and the Department of Justice in their efforts to prevent and respond to sexual assault. The framework shall be based on and include  the following:(1)An assessment of the role of the Department of Justice in investigations and prosecutions of sexual assault cases in which the Department of Defense and the Department of Justice have concurrent jurisdiction, with the assessment to include a review of and list of recommended revisions to relevant Memoranda of Understanding and related documents between the Department of Justice and the Department of Defense.(2)An assessment of the feasibility of establishing  the position of advisor on military sexual assaults within the Department of Justice (using existing Department resources and personnel) to assist in the activities required under paragraph (1)and provide to the Department of Defense investigative and other assistance in sexual assault cases occurring on domestic and overseas military installations over which the Department of Defense has primary jurisdiction, with the assessment to address the feasibility of maintaining representatives or designees of the advisor at military installations for the purpose of reviewing cases of sexual assault and providing assistance with the investigation and prosecution of sexual assaults.(3)An assessment of the number of unsolved sexual assault cases that have occurred on military installations, and a plan, with appropriate benchmarks, to review those cases using currently available civilian and military law enforcement resources, such as new technology and forensics information.(4)A strategy to leverage efforts by the Department of Defense and the Department of Justice—(A)to improve the quality of investigations, prosecutions, specialized training, services to victims, awareness, and prevention regarding sexual assault; and(B)to address social conditions that relate to sexual assault.(5)Mechanisms to promote information sharing and best practices between the Department of Defense and the Department of Justice on prevention and response to sexual assault, including victim assistance through the Violence against Women Act and Office for Victims of Crime programs of the Department of Justice.(b)ReportThe Secretary of Defense and the Attorney General shall jointly submit to the appropriate committees of Congress a report on the framework required by subsection (a). The report shall—(1)describe the manner in which the Department of Defense and Department of Justice will collaborate on an ongoing basis under the framework;(2)explain obstacles to implementing the framework; and(3)identify changes in laws necessary to achieve the purpose of this section.(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services and the Committee on the Judiciary of the Senate; and(2)the Committee on Armed Services and the Committee on the Judiciary of the House of Representatives.120.Sense of Senate on independent panel on review and assessment on response systems to sexual assault crimesIt is the sense of the Senate that—(1)the panel to review and assess the systems used to respond to sexual assault established by section 576 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1758) is conducting an independent assessment of the systems used to investigate, prosecute, and adjudicate crimes involving adult sexual assault and related offenses;(2)the work of  the panel will be critical in informing the efforts of Congress to combat rape, sexual assault, and other sex-related crimes in the Armed Forces;(3)the panel should include in its assessment under subsection (d)(1) of section 576 of the National Defense Authorization Act for Fiscal Year 2013 a review of the reforms that will be enacted pursuant to this title  and the amendments made by this title; and(4)the views of the victim advocate community should continue to be well-represented on the panel, and input from victims should continue to play a central role in informing the work of the panel.IIRelated
		Military Justice Matters201.Elimination of
		five-year statute of limitations on trial by court-martial for additional
		offenses involving sex-related crimes(a)In
		generalSubsection (a) of
		section 843 of title 10, United States Code (article 43 of the Uniform Code of
		Military Justice), is amended by striking rape, or rape of a
		child and inserting rape or sexual assault, or rape or sexual
		assault of a child.(b)Conforming
		amendmentSubsection (b)(2)(B)(i) of such section (article) is
		amended by inserting before the period at the end the following: ,
		unless the offense is covered by subsection (a).(c)Effective
		dateThe amendments made by this section shall apply with respect
		to offenses committed on or after the date of the enactment of this Act.202.Review of decisions
		not to refer charges of certain sexual offenses to trial by
		court-martial(a)In
		generalThe Secretary of Defense shall require the Secretaries of
		the military departments to provide for review of decisions not to refer
		charges to trial by court-martial in cases where a specified sexual offense has
		been alleged by a victim of the alleged offense.(b)Specified
		sexual offensesFor purposes of this section, a specified sexual
		offense is any of the following:(1)Rape
		or sexual assault under subsection (a) or (b) of section 920 of title 10,
		United States Code (article 120 of the Uniform Code of Military
		Justice).(2)Forcible sodomy
		under section 925 of title 10, United States Code (article 125 of the Uniform
		Code of Military Justice).(3)An
		attempt to commit an offense specified in paragraph (1) or (2) as punishable
		under section 880 of title 10, United States Code (article 80 of the Uniform
		Code of Military Justice).(c)Review of cases
		not referred to court-martial following staff judge advocate or senior trial counsel recommendation of
		referral for trialIn any case where a staff judge advocate,
		pursuant to section 834 of title 10, United States Code (article 34 of the
		Uniform Code of Military Justice), or the senior trial counsel detailed to the case recommends that charges of a specified
		sexual offense be referred to trial by court-martial and the convening
		authority decides not to refer the charges to a court-martial, the convening
		authority shall forward the case file to the Secretary of the military
		department concerned for review as a superior authorized to exercise general
		court-martial convening authority.(d)Review of cases
		not referred to court-martial following staff judge advocate or senior trial counsel recommendation not
		to refer for trialIn any case where a staff judge advocate,
		pursuant to section 834 of title 10, United States Code (article 34 of the
		Uniform Code of Military Justice), or the senior trial counsel detailed to the case recommends that charges of a specified
		sexual offense should not be referred to trial by court-martial and the
		convening authority decides not to refer the charges to a court-martial, the
		convening authority shall forward the case file for review by a superior
		commander authorized to exercise general court-martial convening
		authority.(e)Elements of
		case fileA case file forwarded to higher authority pursuant to
		subsection (c) or (d) shall include the following:(1)All
		charges and specifications preferred under section 830 of title 10, United
		States Code (article 30 of the Uniform Code of Military Justice).(2)All
		reports of investigations of such charges, including the military criminal
		investigative organization investigation report and the investigating officer’s
		report under section 832 of title 10, United States Code (article 32 of the
		Uniform Code of Military Justice).(3)The
		written advice of the staff judge advocate to the convening authority pursuant
		to section 834 of title 10, United States Code (article 34 of the Uniform Code
		of Military Justice), together with a certification by the staff judge advocate
		as to whether the facts as reported by the victim of the alleged offense or
		complaining witness, if true, would or would not constitute a specified sexual
		offense.(4)A
		written statement explaining the reasons for the convening authority’s decision
		not to refer the charges to trial by court-martial.(5)A
		certification that the victim of the alleged offense or complaining witness was
		informed of the convening authority’s decision to forward the case as provided
		in subsection (c) or (d).(f)Notice on
		results or reviewThe victim of the alleged offense shall be
		notified of the results of the review conducted under subsection (c) or (d) in
		the manner prescribed by the victims and witness assistance program of the
		Armed Force concerned.(g)Allegation of
		specified sexual offenseThe Secretary of Defense shall require
		the Secretaries of the military departments to develop a system to ensure that
		a victim of an alleged offense has an opportunity to specify that the offense
		alleged is a specified sexual offense either at the time of making an
		unrestricted report of the allegation or during the criminal investigation of
		the allegation.203.Defense counsel
		interview of complaining witnesses in presence of trial counsel or outside
		counselSection 846 of title
		10, United States Code (article 46 of the Uniform Code of Military Justice), is
		amended—(1)by
		inserting (a) Opportunity
		To obtain witnesses and other evidence.— before
		The trial counsel;(2)by
		striking Process issued and inserting the following:(c)ProcessProcess
		  issued;
		  and(3)by
		inserting after subsection (a), as designated by paragraph (1), the following
		new subsection (b):(b)Interview of
		  complaining witnesses by defense counsel(1)Upon notice by trial
		  counsel to defense counsel of the name and address of the complaining witness
		  or witnesses trial counsel intends to call to testify in any portion of an
		  investigation under section 832 of this title (article 32) or a court-martial
		  under this chapter, defense counsel shall make all requests to interview any
		  such complaining witness through trial counsel.(2)If requested by a complaining witness
		  subject to a request for interview under paragraph (1), any interview of the
		  witness by defense counsel shall take place only in the presence of trial
		  counsel, counsel for the witness, or outside
		  counsel..204.Mandatory
		discharge or dismissal for certain sex-related offenses under the Uniform Code
		of Military Justice and trial of such offenses by general
		courts-martial(a)Mandatory
		discharge or dismissal required(1)In
		generalSection 856 of title 10, United States Code (article 56
		of the Uniform Code of Military Justice), is amended—(A)by inserting
		(a) before The punishment; and(B)by adding at the
		end the following new subsection:(b)While a person
		  subject to this chapter who is found guilty of an offense under section 920,
		  920b, or 925 of this title (article 120, 120b, or 125) or an attempt to commit
		  such an offense as punishable under section 880 of this title (article 80)
		  shall be punished as a general court-martial may direct, such punishment must
		  include, at a minimum, dismissal or dishonorable
		  discharge..(2)Clerical
		amendments(A)Section
		headingThe heading of such section is amended to read as
		follows:856.Art. 56.
		  Maximum and minimum
		  limits.(B)Table of
		sectionsThe table of sections at the beginning of subchapter
		VIII of chapter 47 of such title is amended by striking the item relating to
		section 856 and inserting the following new item:856. Art. 56. Maximum and minimum
		  limits..(b)Jurisdiction
		limited to general courts-martialSection 818 of such title
		(article 18 of the Uniform Code of Military Justice) is amended—(1)by
		inserting (a) before the first sentence;(2)in
		the third sentence, by striking However, a general court-martial
		and inserting the following:(b)A
		  general court-martial;
		  and(3)by
		adding at the end the following new subsection:(c)Consistent with
		  section 810, 820, and 856(b) of this title (articles 19, 20, and 56(b)), only
		  general courts-martial have jurisdiction over an offense specified in section
		  856(b)(2) of this title (article
		  56(b)(2))..(c)Effective
		dateThe amendments made by this section shall take effect 180
		days after the date of the enactment of this Act.205.Limitation on
		authority of convening authority to modify findings of a court-martial(a)Limitation of
		authority to offenses that would not normally warrant trial by
		court-martialSubsection (c) of section 860 of title 10, United
		States Code (article 60 of the Uniform Code of Military Justice), is
		amended—(1)in
		paragraph (3)—(A)by inserting
		may be taken after findings of a
		court-martial;(B)by striking
		is not required. However, and inserting only with respect
		to a qualified offense. With respect to such an offense,;(C)by striking
		may— and all that follows through (A) dismiss and
		inserting may dismiss;(D)by striking
		; or and inserting a period; and(E)by striking
		subparagraph (B); and(2)by
		adding at the end the following new paragraph:(4)(A)In paragraph (3), the
		  term qualified offense means, except as provided in subparagraph
		  (B), an offense under this chapter for which—(i)the maximum sentence of confinement
		  that may be adjudged does not exceed one year; and(ii)the sentence adjudged does not
		  include dismissal, a dishonorable or bad-conduct discharge, or confinement for
		  more than six months.(B)Such term does not include the
		  following:(i)An offense under section 920 of this
		  title (article 120).(ii)An offense under section 920a of this
		  title (article 120a).(iii)An offense under section 920b of
		  this title (article 120b).(iv)An offense under section 920c of this
		  title (article 120c).(v)Such other offenses as the Secretary
		  of Defense may prescribe by
		  regulation..(b)Requirement for
		explanation in writingSuch subsection is further amended by
		adding after paragraph (4), as added by subsection (a)(2), the following new
		paragraph:(5)If the convening authority or other
		  person authorized to act under this section modifies the findings or sentence
		  of a court-martial, such person shall prepare a written explanation for such
		  modification. Such explanation shall be made a part of the record of trial and
		  action
		  thereon..(c)Conforming
		amendmentSubsection (e)(3) of such section (article) is amended
		in the first sentence by inserting (if authorized to do so under
		subsection (c)) after findings and sentence.(d)Effective
		dateThe amendments made by subsections (a) and (c) shall apply
		with respect to offenses committed on or after the date of the enactment of
		this Act.206.Participation by
		complaining witnesses in clemency phase of courts-martial processSection 860(b) of title 10, United States
		Code (article 60(b) of the Uniform Code of Military Justice), is amended by
		adding at the end the following new paragraphs:(5)(A)If an accused elects to
		  submit matters for consideration by the convening authority under this
		  subsection, a copy of any portion of such matters that refers to a complaining
		  witness shall be provided to the complaining witness before the convening
		  authority takes any action on the findings or sentence under this
		  section.(B)(i)Upon receipt of matters
		  under this paragraph, a complaining witness shall have 10 days to submit
		  materials in response to such matters to the convening authority.(ii)If a complaining witness shows that
		  additional time is required for submission of materials under this
		  subparagraph, the convening authority or other person taking action under this
		  section, for good cause, may extend the applicable period for submission of
		  such materials for not more than an additional 20 days.(6)In any case in which findings and
		  sentence have been adjudged for an offense involving a complaining witness, the
		  complaining witness shall be provided an opportunity to submit matters to the
		  convening authority for consideration prior to taking action under this
		  section.(7)The convening authority shall not
		  consider under this section any submitted matters that go to the character of a
		  complaining witness unless such matters were presented at the
		  court-martial..207.Secretary of
		Defense report on modifications to the Uniform Code of Military Justice to
		prohibit sexual acts and contacts between military instructors and
		trainees(a)Report
		requiredNot later than 60
		days after the date of the enactment of this Act, the Secretary of Defense
		shall submit to the Committees on Armed Services of the Senate and the House of
		Representatives a report setting forth the recommendations of the Secretary for
		such legislative action as the Secretary considers appropriate to modify
		chapter 47 of title 10, United States Code (the Uniform Code of Military
		Justice), to prohibit sexual acts and contacts between military instructors and
		their trainees.(b)Covered
		military instructorsFor purposes the report required by this
		section, military instructors shall include the following:(1)Drill Sergeants
		in the Army.(2)Drill Instructors
		in the Marine Corps.(3)Recruit Division
		Commanders in the Navy.(4)Military Training
		instructors in the Air Force.(5)Company
		Commanders in the Coast Guard.(6)Such
		other members of the Armed Forces as the Secretary considers appropriate for
		purposes of the report as having supervisory authority over new recruits in the
		Armed Forces undergoing basic training (or its equivalent).208.Sense of
		Senate on disposition of charges involving certain sexual misconduct offenses
		under the Uniform Code of Military Justice through courts-martial(a)Sense of
		SenateIt is the sense of the Senate that—(1)any
		charge regarding an offense specified in subsection (b) should be disposed of
		by court-martial, rather than by non-judicial punishment or administrative
		action; and(2)in
		the case of any charge regarding an offense specified in subsection (b) that is
		disposed of by non-judicial punishment or administrative action, rather than by
		court-martial, the disposition authority should include in the case file a
		justification for the disposition of the charge by non-judicial punishment or
		administrative action, rather than by court-martial.(b)Covered
		offensesAn offense specified in this subsection is any of the
		following offenses under chapter 47 of title 10, United States Code (the
		Uniform Code of Military Justice):(1)Rape
		or sexual assault under subsection (a) or (b) of section 920 of such chapter
		(article 120 of the Uniform Code of Military Justice).(2)Forcible sodomy
		under section 925 of such chapter (article 125 of the Uniform Code of Military
		Justice).(3)An attempt to
		commit an offense specified in paragraph (1) or (2), as punishable under
		section 880 of such chapter (article 80 of the Uniform Code of Military
		Justice).209.Sense of Senate on
		the discharge in lieu of court-martial of members of the Armed Forces who
		commit sexual-related offensesIt is the sense of the Senate that—(1)the
		Armed Forces should be sparing in discharging in lieu of court-martial members
		of the Armed Forces who have committed rape, sexual assault, forcible sodomy,
		or attempts to commit such offenses, and should do so only when the facts of
		the case clearly warrant such discharge;(2)whenever
		possible, the victims of offenses referred to in paragraph (1) should be
		consulted prior to the determination regarding whether to discharge the members
		who committed such offenses;(3)commanding
		officers should consider the views of victims of offenses referred to in
		paragraph (1) when determining whether to discharge the members who committed
		such offenses in lieu of trying such members by court-martial; and(4)the
		discharge of any member who is discharged as described in paragraph (1) should
		be characterized as Other Than Honorable.IIIOther
		Military Justice and Legal Matters301.Prohibition of
		retaliation against members of the Armed Forces for reporting a criminal
		offense(a)Regulations on
		prohibition of retaliation requiredThe Secretary of Defense
		shall, not later than 120 days after the date of the enactment of this Act,
		prescribe regulations, or require the Secretaries of the military departments
		to prescribe regulations, that prohibit retaliation against an alleged victim
		or other member of the Armed Forces who reports a criminal offense. The
		regulations shall prescribe that a violation of the regulations is an offense
		punishable under section 892 of title 10, United States Code (article 92 of the
		Uniform Code of Military Justice).(b)ReportNot
		later than 180 days after the date of the enactment of this Act, the Secretary
		of Defense shall submit to Congress a report setting forth the recommendations
		of the Secretary as to whether chapter 47 of title 10, United States Code (the
		Uniform Code of Military Justice), should be amended to prohibit retaliation
		against an alleged victim or other member of the Armed Forces who reports a
		criminal offense.(c)RetaliationFor
		purposes of this section, retaliation shall include, as a minimum, taking or
		threatening to take any adverse personnel action, or failing to take or
		threatening not to take a favorable personnel action, with respect to a member
		of the Armed Forces because the member reported a criminal offense.302.Extension of
		crime victims' rights to victims of offenses under the Uniform Code of Military
		Justice(a)In
		generalNot later than one year after the date of the enactment
		of this Act, the Secretary of Defense shall recommend to the President
		modifications to the Manual for Courts-Martial, and prescribe such other
		regulations as the Secretary considers appropriate, to enforce the rights of
		victims of military crimes as specified in subsection (b) and to ensure
		compliance by responsible members of the Armed Forces and personnel of the
		Department of Defense with the obligations to enforce such rights.(b)RightsThe
		rights of victims of military crimes specified in this subsection are the
		following rights:(1)The
		right to be reasonably protected from the accused.(2)The
		right to reasonable, accurate, and timely notice of any public proceeding in an
		investigation under section 832 of title 10, United States Code (article 32 of
		the Uniform Code of Military Justice), court-martial, involuntary plea hearing,
		pre-sentencing hearing, or parole hearing involving the offense or of any
		release or escape of the accused.(3)The
		right not to be excluded from any public proceeding referred to in paragraph
		(2) unless the military judge or investigating officer, as applicable, after
		receiving clear and convincing evidence, determines that testimony by the
		victim would be materially altered if the victim heard other testimony at that
		proceeding.(4)The
		right to be reasonably heard at any public proceeding referred to in paragraph
		(2).(5)The
		reasonable right to confer with the trial counsel in the case.(6)The
		right to full and timely restitution as provided in law.(7)The
		right to proceedings free from unreasonable delay.(8)The
		right to be treated with fairness and with respect for the victim's dignity and
		privacy.(c)Victims(1)In
		generalFor purposes of the recommendations and regulations
		required by subsection (a), a victim of a military crime shall be any person
		who has suffered direct physical, emotional, or pecuniary harm as a result of
		the commission of—(A)an offense under
		chapter 47 of the Uniform Code of Military Justice; or(B)a
		violation of any other law if any portion of the investigation of such
		violation is conducted primarily by an element of the Department of
		Defense.(2)Underage,
		incompetent, and other individual victimsFor such purposes, in
		the case of a victim who is under 18 years of age, incompetent, incapacitated,
		or deceased, a victim of a military crime includes one of the following (in
		order of precedence): a spouse, legal guardian, parent, child, sibling, another
		family member, or another person designated by the military judge or other
		appropriate authority.(3)Institutional
		entity victimsFor such purposes, if a victim is an institutional
		entity, the victim of a military crime is an authorized representative of the
		entity.(4)Governmental
		entities excludedFor such purposes, departments and agencies of
		the Federal Government, and agencies of State and local governments, are not
		victims of military crimes.(d)Mechanisms for
		affording rightsThe recommendations and regulations required by
		subsection (a) shall include the following:(1)Mechanisms for
		ensuring that victims of military crimes are afforded the rights specified in
		subsection (b) in all applicable proceedings.(2)Mechanisms for
		ensuring that members of the Armed Forces and civilian personnel of the
		Department of Defense (including military judges, trial counsel, military
		criminal investigation organizations, services, and personnel, and other
		members and personnel of the Department of Defense engaged in the detection,
		investigation, or prosecution of offenses under chapter 47 of title 10, United
		States Code (the Uniform Code of Military Justice)) make their best efforts to
		see that victims of military crimes are notified of, and accorded, the rights
		specified in subsection (b) in all applicable proceedings.(3)Mechanisms for
		the enforcement of such rights, including such mechanisms for application for
		such rights and for consideration and disposition of applications for such
		rights as the Secretary of Defense considers appropriate.(4)The
		designation of an authority within the Department of Defense to receive and
		investigate complaints relating to the provision or violation of the rights of
		victims of military crimes.(5)Disciplinary
		sanctions for members of the Armed Forces and other personnel of the Department
		of Defense who willfully or wantonly fail to comply with requirements relating
		to the rights of victims of military crimes.(6)Such
		other mechanisms as the Secretary of Defense considers appropriate.303.Modification
		of Manual for Courts-Martial to eliminate factor relating to character and
		military service of the accused in rule on initial disposition of
		offensesNot later than 180
		days after the date of the enactment of this Act, the discussion pertaining to
		Rule 306 of the Manual for Courts-Martial (relating to policy on initial
		disposition of offenses) shall be amended to strike the character and military
		service of the accused from the matters a commander should consider in deciding
		how to dispose of an offense.304.Preliminary hearings on alleged offenses under the Uniform Code of Military Justice(a)Preliminary hearings(1)In generalSection 832 of title 10,  United States Code (article 32 of the Uniform Code of Military Justice), is amended to read as follows:832. Art. 32. Preliminary hearing(a)(1)No charge or specification may be referred to a general court-martial for trial until a judge advocate conducts a preliminary hearing.(2)In exceptional circumstances, an officer other than a judge advocate may conduct a preliminary hearing if it is determined that detailing a judge advocate to conduct the preliminary hearing is not supportable.(3)Wherever supportable, the judge advocate or officer conducting a preliminary hearing shall have a grade equal to or higher than the grade of any military counsel who, at the time the judge advocate or officer is detailed, has been assigned to represent a party at the preliminary hearing.(4)The preliminary hearing shall be limited to the purpose of determining whether there is probable cause to believe an offense has been committed and whether the accused committed it.(5)After conducting the preliminary hearing, the judge advocate or officer conducting the preliminary hearing shall prepare a report that includes the following:(A)A determination as to court-martial jurisdiction over the offense and the accused.(B)A determination as to probable cause.(C)A consideration of the form of charges.(D)A recommendation as to the disposition which should be made of the case.(b)(1)The accused shall be advised of the charges against the accused and of the accused's right to be represented by counsel at the preliminary hearing. The accused has the right to be represented at the preliminary hearing as provided in section 838 of this title (article 38) and in regulations prescribed under that section.(2)At the preliminary hearing, the accused may cross-examine adverse witnesses if they are available. The accused may offer evidence and call witnesses relevant to the probable cause determination.(3)A victim may not be required  to testify at the preliminary hearing. A victim who declines to testify shall be deemed to be not available for purposes of the preliminary hearing.(4)The presentation of evidence and examination of witnesses at a preliminary hearing shall be limited to the question of probable cause.(c)A preliminary hearing under this section shall be recorded by a suitable recording device, and a copy of the recording shall be provided to any party upon request.  The victim shall have access to the recording, upon request, in accordance with regulations prescribed by the Secretary concerned for purposes of this section.(d)The requirements of this section are binding on all persons administering this chapter but failure to follow them does not constitute jurisdictional error..(2)Clerical amendmentThe table of sections at the beginning of subchapter VI of chapter 47 of such title (the Uniform Code of Military Justice) is amended by striking the item relating to section 832 (article 32) and inserting the following new item:832. Art. 32.  Preliminary hearing..(b)Conforming amendments(1)Section 834(a)(2) of such title (article 34(a)(2) of the Uniform Code of Military Justice) is amended by striking the report of investigation and inserting the report of the preliminary hearing.(2)Section 838(b)(1) of such title (article 38(b)(1) of the Uniform Code of Military Justice) is amended by striking an investigation and inserting a preliminary hearing.(c)Effective dateThe amendments made by this section shall take effect on the date that is one year after the date of the enactment of this Act, and shall apply with respect to offenses under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), that occur on or after such effective date.December 9, 2013Read the second time and placed on the calendar